Exhibit 10(aa)
Amendment to Deferred Compensation Plan for Non-Employee Directors of Wachovia
Corporation
Effective as of June 1, 2009, the Deferred Compensation Plan for Non-Employee
Directors of Wachovia Corporation was amended to add a new Section 4(e) to read
as follows:
4(e). Notwithstanding any language in Sections 4 and 5 to the contrary, those
Directors who were in service as a Director of Wachovia Corporation as of
December 31, 2008 but who were not elected to serve as a member of the Board of
Directors of Wells Fargo & Company effective January 1, 2009 (collectively the
“Non-Continuing Directors”) may make a one-time irrevocable election to have all
or any part of the balance credited to such Non-Continuing Director’s Interest
Account or Stock Account, as applicable, transferred to a Stock Account or
Interest Account, as applicable. Such election shall not alter in any way the
deferral election made by the Non- Continuing Director under Section 3(a), the
distribution election made by such Non- Continuing Director under Section 5(a)
or the deemed distribution election described in Section 5(b) in the event that
the Non- Continuing Director failed to make a distribution election pursuant to
Section 5(a). Such election shall be made in the time and manner prescribed by
the Executive Compensation division of Human Resources and shall be effective
June 1, 2009.

 